                                                                                      FILED




                                                                                 JUL - 8X121

                                                                       I BY



                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA
  UNITED STATES OF AMERICA,                                       CASE NUMBER
                                                      PLAINTIFF
                                v.                                            EDCR21-00139 JGB
  2. ADRIAN OROPEZA NAREZ,
                                                                      ORDER OF TEMPORARY DETENTION
                                                                        PENDING HEARING PURSUANT
                                                DEFENDArrT(s).             TO BAIL REFORM ACT


     Upon motion of Defendant                                                 ,IT IS ORDERED that a detention hearing
is set for                                       7uly 9      , 2021           , at 11:00   Da.m./ ❑p.m. before the
Honorable Douglas F. McCormick                                                ,in Courtroom 6A

     Pending this hearing, the defendant shall be held in custody by the United States Marshal or
                                                                             and produced for the hearing.
                          (Other custodial officer)




Dated:          July 8, 2021                                      la3 F. cCormtc
                                                      U.S. District Judge/Magistrate Judge




                       ORDER OF TEMPORARY DETENTION PENDING HEARING PURSUANT TO BAIL REFORM ACT
CR-66 (10/97)                                                                                                  Page I of 1
